               Case 1:20-cv-06908-JMF Document 21 Filed 10/05/20 Page 1 of 1


                                                                                                      Date
                                                                                                      October 05 2020
                                                                                                      Letter to
                                                                                                      Hon. Jesse M. Furman




Hon. Jesse M. Furman                                                                                                            Herbert Smith Freehills New York LLP
United States District Court for the Southern District of New York                                                              450 Lexington Avenue, 14th floor
Thurgood Marshall United States Courthouse                                                                                      New York, NY 10017
                                                                                                                                USA
Courtroom 1105
                                                                                                                                T +1 917 542 7600
40 Foley Square                                                                                                                 F +1 917 542 7601
New York, NY 10007                                                                                                              D +1 917 542 7611
                                                                                                                                E Peter.Behmke@hsf.com
                                                                                                                                www.herbertsmithfreehills.com


                                                                                                                                Our ref


                                                                                                                                Your ref


                                                                                                                                Date
                                                                                                                                October 05 2020
VIA ECF

Re:                          Seapoint Shipping Ltd. v. OceanConnect Marine Inc. et al.
                             Case No. 1:20-CV-06908

Dear Judge Furman,

        This firm represents OceanConnect Marine, Inc. (“OceanConnect”). On October 2, 2020,
OceanConnect filed a motion to dismiss Count I of the Verified Complaint filed by Seapoint Shipping
Ltd. (ECF No. 17, the “Motion”). In support of the Motion, we submitted a declaration attaching two
documents (the “Behmke Declaration”, ECF No. 18). One of the exhibits (ECF No. 18-1) contains
commercially sensitive information not relevant to the Motion, and was inadvertently filed without
redaction. We promptly contacted the ECF Help Desk and filed a corrected version of the Behmke
Declaration at ECF No. 20. However, we understand that documents can only be struck from the
docket by order of the Court.
        Accordingly, we respectfully request an order directing the Clerk of Court to strike the original
Behmke Declaration (ECF No. 18 and exhibits) from the docket. Please note that counsel for all
parties have agreed to treat these documents as “attorneys’ eyes only” until such time as the Court can
address this request.

Respectfully Submitted,

/s/ Peter J. Behmke

Peter J. Behmke

cc:          All Counsel of Record (via ECF)




Herbert Smith Freehills New York LLP and Herbert Smith Freehills, an Australian Partnership, are separate member firms of the international legal practice known as
Herbert Smith Freehills.

Herbert Smith Freehills New York LLP is a limited liability partnership registered in England and Wales with registered number OC375072. Its registered office is at
Exchange House, Primrose Street, London EC2A 2EG.
